UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23601 PATHFINDER BANCORP, INC. (Exact Name of Company as Specified in its Charter) FEDERAL 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Issuer's Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES TNO * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES TNO * Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer*Accelerated filer*Non-accelerated filer*Smaller reporting companyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES *NO T As of August 8, 2014, there were 2,979,969 shares issued and 2,623,182 shares outstanding of the registrant’s common stock. Table of Contents PATHFINDER BANCORP, INC. INDEX PART I - FINANCIAL INFORMATION PAGE NO. Item 1. Consolidated Financial Statements (Unaudited) Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Changes in Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition 31 and Results of Operations (Unaudited) Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II - OTHER INFORMATION 50 Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other information Item 6. Exhibits SIGNATURES 51 EXHIBITS 52 PART I -FINANCIAL INFORMATION Table of Contents Item 1 – Consolidated Financial Statements Pathfinder Bancorp, Inc. Consolidated Statements of Condition (Unaudited) June 30, December 31, (In thousands, except share and per share data) ASSETS: Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Interest earning time deposits Available-for-sale securities, at fair value Held-to-maturity securities, at amortized cost (fair value of $43,757 and $34,222, respectively) Federal Home Loan Bank stock, at cost Loans Less: Allowance for loan losses Loans receivable, net Premises and equipment, net Accrued interest receivable Foreclosed real estate Intangible assets, net Goodwill Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Interest-bearing $ $ Noninterest-bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated debentures Accrued interest payable 67 86 Other liabilities Total liabilities Shareholders' equity: Preferred stock - SBLF, par value $0.01 per share; $1,000 liquidation preference; 13,000 shares authorized; 13,000 shares issued and outstanding Common stock, par value $0.01; authorized 10,000,000 shares; 2,979,969 shares issued and 2,623,182 shares outstanding 30 30 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP ) ) Treasury stock, at cost; 356,787 shares ) ) Total Pathfinder Bancorp, Inc. shareholders' equity Noncontrolling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - 3 - Table of Contents Pathfinder Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the three For the three For the six For the six months ended months ended months ended months ended (In thousands, except per share data) June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Interest and dividend income: Loans, including fees $ Debt securities: - Taxable Tax-exempt Dividends 17 25 50 60 Interest earning time deposits 2 5 4 11 Federal funds sold and interest earning deposits 1 2 2 3 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 21 9 39 17 Interest on long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Earnings and gain on bank owned life insurance 66 52 Loan servicing fees 67 38 82 Net gains on sales and redemptions of investment securities 24 60 26 99 Net gains on sales of loans and foreclosed real estate 26 30 Debit card interchange fees Other charges, commissions & fees Total noninterest income Noninterest expense: Salaries and employee benefits Building occupancy Data processing Professional and other services Amortization of intangible assets 3 - 6 - Advertising 99 FDIC assessments 84 Audits and exams 61 63 Other expenses Total noninterest expenses Income before income taxes Provision for income taxes Net income attributable to noncontrolling interest and Pathfinder Bancorp, Inc. Net income attributable to noncontrolling interest 7 - 37 - Net income attributable to Pathfinder Bancorp Inc. $ Preferred stock dividends 30 - 30 - Net income available to common shareholders $ Earnings per common share - basic $ Earnings per common share - diluted $ Dividends per common share $ The accompanying notes are an integral part of the consolidated financial statements. - 4 - Table of Contents Pathfinder Bancorp, Inc. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the three months ended For the six months ended (In thousands) June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Net Income $ Other Comprehensive Income (Loss) Retirement Plans: Net unrealized gains on retirement plans 11 95 22 Unrealized holding gains on financial derivative: Change in unrealized holding gains (losses) on financial derivative (4
